Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 3, 2018

                                     No. 04-18-00237-CR

                                  Flanzo Lafonte TOWNES,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR0764
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER

       On July 27, 2018, appellant filed a pro se Motion to Compel asking us to “compel and
enforce” our order dated July 5, 2018 in which we ordered the trial court clerk to supplement the
appellate record. On July 25, 2018, the trial court clerk supplemented the appellate record, and
the clerk of this court forwarded a copy of the supplemental clerk’s record to appellant.
Accordingly, appellant’s Motion to Compel is DENIED AS MOOT.

          Also on July 27, 2018, appellant filed a pro se Motion for Temporary Order and
Injunction requesting additional access to the Bexar County Jail Law Library. Appellant’s
Motion for Temporary Order and Injunction is DENIED.



                                                    _________________________________
                                                    Irene Rios, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2018.
___________________________________
Keith E. Hottle
Clerk of Court